DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 06/11/2021 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s amendments have obviated the previous rejections of record under 35 U.S.C. 102 and 35 U.S.C. 103. The allowance of claims 1 and 3-21 is addressed in the Office Action below.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Applicant’s amendments filed on 06/11/2021 have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
 “a translation member secured to a distal portion of the vessel cavity, wherein the translation member is configured  to move the device distally and proximally through the vessel cavity.”
The following closest prior arts fall short for the following reasons:
Ronaldson (GB 842332 A) discloses a device for reforming a vessel cavity (figure 3), the device including an assembly (figure 2) having a plurality of rollers, and a translation member (figure 3, 
Held (US 3548548 A) teaches a device for reforming a vessel cavity (figure 2), the device including an assembly having a plurality of rollers, a central shaft, a central gear, and a proximal support member. However, Held does not teach a translation member. Substituting the assembly of Held onto Ronaldson’s device would destroy the workability of Held’s assembly, because Held’s assembly requires the movement of an inner shaft to actuate the rollers (figure 2, elements 58, 50, and 49), whereas Ronaldson’s device does not allow a movement of an inner shaft.
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the prior art, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725